per curiam:
El Ledo. José Raúl López de Victoria Brás fue suspendido por un mes de la profesión legal mediante opinión per curiam de 22 de septiembre de 2004, la cual advino final y firme el 12 de noviembre de 2004. In re López De Victoria 1,163 D.P.R. 1 (2004). El 14 de diciembre de 2004 el licenciado López de Victoria Brás solicitó su reins-talación al ejercicio de la profesión, a lo que este Tribunal accedió mediante Resolución de 17 de diciembre de 2004 (In re López De Victoria II, 163 D.P.R. 530 (2004)).
Mediante Minuta-Resolución de 17 de diciembre de 2004, el Hon. Héctor Jaime Conty Pérez, Juez Superior de Aguadilla, nos ha referido un documento titulado Moción de Desistimiento Voluntario con Perjuicio, presentado ante el Tribunal de Primera Instancia, Sala de Aguadilla, en el Caso Núm. ACD2002-0109. En la moción de referencia de 2 de diciembre y presentada el 4 de diciembre de 2004, según timbre del Tribunal de Primera Instancia, aparece la firma *194del licenciado López de Victoria Brás como uno de los abo-gados de las partes.
En vista de lo anterior, se suspende inmediata e indefi-nidamente al Ledo. José Raúl López de Victoria Brás de la práctica de la abogacía. Se le impone a éste el deber de notificar a todos sus clientes de su presente inhabilidad para seguir representándolos, devolverles cualesquiera ho-norarios recibidos por trabajos no realizados, e informar oportunamente de su suspensión a los distintos foros judi-ciales y administrativos del país. Además, deberá certifi-carnos el cumplimiento con lo anterior, dentro del término de treinta días a partir de la notificación de esta opinión.
El Alguacil de este Tribunal procederá a incautarse de la obra y el sello notarial del Sr. José Raúl López de Victoria Brás, luego de lo cual los entregarán a la Oficina de Inspección de Notarías para su examen e informe a este Tribunal.
Se refiere este asunto al Secretario de Justicia para la acción pertinente y se ordena a la Secretaría de este Tribunal que envíe una copia de la Minuta-Resolución del Tribunal de Primera Instancia de 17 de diciembre de 2004 con sus anejos.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez no intervino.